                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE



KATHLEEN A. KRISTIANSEN,              )
                                      )
             Plaintiff,               )
                                      )
      v.                              )    2:18-cv-00420-JAW
                                      )
TOWN OF KITTERY, et. al.,             )
                                      )
             Defendants.              )


             ORDER AFFIRMING RECOMMENDED DECISION

      No objection having been filed to the Magistrate Judge’s Recommended

Dismissal filed on June 26, 2019 (ECF No. 11), the Recommended Dismissal is

accepted.

      The Court has reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; the Court has made a de novo

determination of all matters adjudicated by the Magistrate Judge’s Recommended

Decision, and concurs with the recommendations of the United States Magistrate

Judge for the reasons set forth in his Recommended Decision, and determines that

no further proceeding is necessary.

      The Court AFFIRMS the Magistrate Judge’s Recommended Decision. It is

hereby ORDERED Defendants’ Motion to Dismiss is GRANTED IN PART and

DENIED IN PART. The Court GRANTS Defendants’ Motion to Dismiss insofar as
dismissing the Kittery Police Department as a defendant and otherwise DENIES the

motion.

      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 5th day of August, 2019




                                       2
